NUMBER 13-12-00222-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                       IN RE RICARDO A. RODRIGUEZ

                          On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Per Curiam Memorandum Opinion1

       Relator, Ricardo A. Rodriguez, filed a petition for writ of mandamus in the above

cause on April 5, 2012. Through this original proceeding, relator seeks to set aside an

order issued by the trial court on October 20, 2011 denying relator’s motion to strike and

granting CS Auto Ltd.’s motion for sanctions. Relator further seeks to set aside the trial

court’s oral ruling of March 29, 2012 denying relator’s motion for reconsideration.



       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
      The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that relator has not shown himself entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. All other relief

sought in this original proceeding is likewise DENIED. See TEX. R. APP. P. 52.8(a).



                                                             PER CURIAM

Delivered and filed the
10th day of April, 2012.




                                              2